       Case: 1:19-cr-00247-SO Doc #: 25 Filed: 07/02/19 1 of 2. PageID #: 81




                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                     :      CASE NO: 1:19CR247
                                              :
       Plaintiff,                             :
                                              :      JUDGE SOLOMON OLIVER, JR.
vs.                                           :
                                              :
CARLOS DASHAWN BROWN,                         :      CARLOS BROWN’S RESPONSE IN
                                                     OPPOSITION TO MOTION TO
                                              :      DETERMINE COMPETENCY
       Defendant.                             :

       Carlos Brown struggles with mental-health problems. The government’s motion points to

evidence of that, which is undisputed.

       But that is not the standard for forcing a defendant to undergo a competency evaluation. A

court may do that only if there is reasonable cause to believe that a defendant’s mental-health

problems make him “unable to understand the nature and consequences of the proceedings against

him or to assist properly in his defense.” 18 U.S.C. § 4241(a). The government does not point to

any evidence suggesting that Mr. Brown is unable to understand the nature and consequences of

the proceedings against him or assist properly in his defense, and there is none. Mr. Brown has

attended each hearing and demonstrated that he understands those proceedings. He has been able

to communicate with counsel about the charges and proceedings and assist in preparing his de-

fense. There is no basis to believe that he is incompetent, and under section 4241, the Court there-

fore should not order him to undergo a competency evaluation.

                                              Respectfully submitted,

                                              STEPHEN C. NEWMAN
                                              Federal Public Defender
                                              Ohio Bar: 0051928
Case: 1:19-cr-00247-SO Doc #: 25 Filed: 07/02/19 2 of 2. PageID #: 82




                               /s/Darin Thompson
                               DARIN THOMPSON
                               Assistant Federal Public Defender
                               Ohio Bar: 0067093
                               1660 West Second Street, Suite 750
                               Cleveland, Ohio 44113
                               (216) 522-4856 Fax: (216) 522-4321
                               e-mail address: darin_thompson@fd.org
